        Case 1:20-cr-00012-DLC Document 107 Filed 06/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

UNITED STATES OF AMERICA,                           CR 20–12–BLG–DLC

                      Plaintiff,

vs.                                                        ORDER

JOSIE SANCHEZ MILLER and
CHARLES ALLEN WALLETTE,

                      Defendant.

      Before the Court is the United States’ Unopposed Motion for Dismissal of

Forfeiture Proceedings. (Doc. 106.) The United States requests that, due to

administrative forfeiture proceedings, the criminal forfeiture proceedings initiated

in the Indictment be dismissed. (Id. at 2.) Defendants do not object. (Id. at 3.)

      Accordingly, IT IS ORDERED that the motion (Doc. 106) is GRANTED.

      IT IS FURTHER ORDERED that the all forfeiture proceedings in the

above-captioned matter are DISMISSED with prejudice.

      DATED this 9th day of June, 2021.




                                          1
